Citation Nr: 1129025	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for lumbar sprain and strain, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified at a hearing before the Board in April 2011 that her service-connected lumbar spine disability had worsened since her last VA compensation examination.  Review of the file reflects that her last full VA compensation examination of her lumbar spine was in September 2006, almost five years ago.  Therefore, the Veteran must be scheduled for a VA examination to assess the current severity of her service-connected lumbar spine disability. 

The Veteran also testified that she would not be able to get a job due to her service-connected disabilities.  That testimony raises the issue of her entitlement to a total disability rating based on individual unemployability (TDIU).  The issue of TDIU is part and parcel of the determination of an increased rating for the Veteran's lumbar sprain and strain and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  

The record shows that in August 2009, the RO requested that a VA examiner provide a statement regarding the effect of each of the Veteran's service-connected disabilities on her ability to engage in physical and sedentary employment, even if the Veteran is not employed due to retirement or advanced age.  In September 2009, a VA examiner reviewed the report of the September 2006 examination, but did not have the Veteran's claims file for review.  Also, the examiner discussed only her lumbar spine disability.  The record shows that service connection is also in effect for degenerative changes in the cervical spine, rated 20 percent, and for a psychiatric disorder, rated 50 percent, for a combined 70 percent rating.  Moreover, although noting that the Veteran was then unemployed, but attending university full time, the September 2009 examiner indicated that the Veteran's school attendance was considered to be her occupation.  Because the examiner did not have the claims file for review and did not provide an adequate opinion regarding the Veteran's ability to obtain and retain substantially gainful employment, that examination is inadequate for rating purposes.  Accordingly, she must be afforded an examination to determine the effect of all of her service-connected disabilities, taken together, on her ability to obtain and retain substantially gainful employment.  

Therefore, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for her lumbar and cervical spine disabilities and for her psychiatric disability since her separation from service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of her service-connected lumbar spine disability, including neurological manifestations.  The VA claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must describe all symptomatology due to the Veteran's service-connected lumbar spine disability.  All indicated tests and studies, to include range of motion testing of the thoracolumbar spine, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the low back, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected low back disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar spine disability.  The examiner must also describe in detail any neurological symptoms and clinical findings found that are attributable to the service-connected lumbar spine disability.  The report prepared must be typed.  

3.  The Veteran must then also be provided an examination to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  All pertinent symptomatology and clinical findings must be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for an increased rating for lumbar strain and sprain and TDIU must be readjudicated.  If any claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

